DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Amendment filed on April 16, 2021 (“the Response”).  Claims 1, 5, 9, and 19 are Currently amended; claims 2, 4, 6-8, 10-18, and 20 are Original; and claim 3 is Canceled. Claim 1, 2, and 4-20  currently pending and have been examined.

Response to Amendments
Applicant’s amendments to the specification overcome the previous objection and have been entered. Therefore, the objection has been withdrawn.
Applicant’s amendments to claims 1, 5, 9, and 19 have been noted by the Examiner. These amendments are sufficient to overcome the claim objection set forth in the prior office action. Therefore, the claim objection has been withdrawn by the Examiner. However, the amendments necessitate the new grounds of rejection set forth below under 35 USC 103. Therefore, the rejections are herein made FINAL.

Claim Objections
Claims 1, 2, and 4-18 are objected to because of the following informalities:
In claim 1, line 3, there should be a colon following the word “of” in order to clearly identify the Markush group.
Claims 2 and 4-18 are also objected to for their incorporation of the above through their dependencies of claim 1.
In claim 19, there should be a colon following the word “of” at the end of line 6 in order to clearly identify the Markush group.
Claim 20 is also objected to for its incorporation of the above through its dependency of claim 19.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1, 2, 7-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Durable Silicone Professional Wig Styling Head Compatible with T-Pins, Stand or Tripod- Beige,” Milano Collection, https://www.amazon.com/Durable-Silicone-Professional-Styling-Compatible/dp/B00RY57LAG/ref=cm_cr_arp_d_product_top?ie=UTF8, as evidenced by “New Milano Collection Silicone Heavy Duty Wig Head/hat Mannequin, T-pin & Tripod Compatible 41cm Inches,” Milano Collection, https://www.amazon.com.au/Milano-Collection-Compatible-Silicone-Mannequin/dp/B00RY57LAG?th=1, which provides a “date first available” of December 21, 2017 (“Milano”).
a wig holder (Title) comprising: a pierceable member (silicone professional wig styling head compatible with T-pins, Title) comprising an overall shape selected from the group consisting of: a hemisphere, a quarter-sphere, a semi-ellipsoid, a sphere, a dome, a half-moon, and an ellipsoid (the pierceable member comprises (i.e., “includes”) an overall shape of a hemisphere and/or a dome, Image, p. 3, reproduced below, even if it further includes the neck), the pierceable member further comprising a top portion of the overall shape to hold at least one hairpiece thereon (wig held on top portion of pier cable member, Image, p. 4); wherein the pierceable member is adapted to receive one or more fasteners for removable insertion into the pierceable member (e.g., T-pins, p. 3).  
[AltContent: textbox (Overall shape of pierceable member is hemisphere and/or dome)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    722
    660
    media_image1.png
    Greyscale

NOTE: Even if the claim were amended to more narrowly recite that an entire shape of the pierceable member consists of one of: a hemisphere, a quarter-sphere, a semi-ellipsoid, a sphere, a dome, a half-moon, or an ellipsoid, Examiner notes that matters relating to ornamentation only which have no mechanical function cannot be 
The particular overall shape of the wig holder is a matter of design choice and is not patentably significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).
Milano may not explicitly teach a support stand affixed to the pierceable member. However, Milano teaches that the silicone wig-styling head is compatible with universal tripods and stands (p. 4) and compatible with clamps or wig head stands (examples shown on p. 9). It would have been obvious to one of ordinary skill in the art 
Regarding claim 2 (Original), Milano teaches wherein at least a portion of the pierceable member includes a curved surface adapted to hold the at least one hairpiece thereon (top of head is curved and is adapted to hold a wig, p. 3, p. 4, p. 9).  
Claim 3 (Canceled).
Regarding claim 7 (Original), Milano teaches wherein the pierceable member is adapted to include at least one of: one or more projections, one or more depressions, and one or more markings to indicate one or more features of a head (e.g., ears, eyes, nose, lips, eyebrows, eyelashes, chin, p. 9).  
Regarding claim 8 (Original), Milano teaches wherein the pierceable member includes a coating at least partially surrounding the pierceable member (mannequin is composed of a silicone material with a reinforced rubber coating, p. 3). NOTE: In the interest of compact prosecution, Examiner further notes the mannequin has several pigmented features (cosmetics), and it would have been obvious to one of ordinary skill in the art before the effective filing date to apply them as a coating (e.g., paint them on) as a matter of design choice.  
Regarding claim 9 (Currently amended), Milano teaches wherein the pierceable member includes a bottom side (underside of neck, p. 9), the wig holder further comprising a member support structure affixed to the bottom side of the pierceable member (support structure including aperture affixed to bottom of head, p. 9).  
 wherein the pierceable member is adapted to be sized for a head of at least one of an adult, a child, a female, and a male (e.g., adult female, p. 9).  
Regarding claim 11 (Original), Milano teaches wherein the support stand is formed from a material including at least one of metal, wood, plastic, and glass, said plastic including acrylic plastic (the clamps and wig head stands shown include at least metal and plastic, p. 9).  
Regarding claim 12 (Original), Milano teaches wherein a height of the support stand is fixed (e.g., clamp, p. 9).  
Regarding claim 13 (Original), Milano teaches wherein a height of the support stand is adjustable (e.g., telescoping tripod, p. 9).  
Regarding claim 14 (Original), Milano teaches wherein the support stand comprises a base and a mounting post, the mounting post affixed to the pierceable member and the base (e.g., clamp-style stand has a clamp base and a mounting post that engages with the aperture on the bottom of the head, p. 9).  
Regarding claim 15 (Original), Milano teaches wherein the support stand includes one or more components adapted to reduce at least one of slippage and surface disfigurement (e.g., clamp-style stand has a set screw for tightening the clamp on the back of a chair, for example, which reduces slippage, p. 9).  
Regarding claim 16 (Original), Milano teaches wherein at least a portion of the support stand is formed from a material that is at least one of reflective, transparent, and opaque (stands are at least made from opaque materials, p. 9).  
 wherein the pierceable member is further adapted to support at least one of clips and curlers on the pierceable member to at least one of set, secure and style the at least one hairpiece (silicone head compatible with T-pins for keeping wig in place when styling, p. 3; silicone head capable of supporting clips and/or curlers for setting, securing, and/or styling the wig, pp. 3, 4).  
Regarding claim 19 (Currently amended), Milano teaches a method of forming a wig holder (silicone professional wig styling head compatible with T-pins, Title), the method comprising: forming a pierceable member (silicone professional wig styling head compatible with T-pins, Title) having a first side (top of head, p. 9) and a second side (bottom of head, p. 9), the first side shaped to hold at least one hairpiece thereon (pp. 3, 4), the pierceable member adapted to receive one or more fasteners for removable insertion into the pierceable member (T-pins, p. 3), wherein the pierceable member is formed in a shape selected from the group consisting of: a hemisphere, a quarter-sphere, a semi-ellipsoid, a sphere, a dome, a half-moon, and an ellipsoid (the pierceable member is formed in (i.e., “includes”) a shape of a hemisphere and/or a dome, Image, p. 3, reproduced above, even if it further includes the neck). 
NOTE: Even if the claim were amended to more narrowly recite that an entire shape of the pierceable member consists of one of: a hemisphere, a quarter-sphere, a semi-ellipsoid, a sphere, a dome, a half-moon, or an ellipsoid, Examiner notes that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. The 
Milano may not explicitly teach forming a support stand affixed to the pierceable member. However, Milano teaches that the silicone wig-styling head is compatible with universal tripods and stands (p. 4) and compatible with clamps or wig head stands (examples shown on p. 9). It would have been obvious to one of ordinary skill in the art before the effective filing date to form a support stand and secure the head to it in order to yield the predictable results of facilitating styling a wig that is on the head by keeping the head from moving around easily.
Regarding claim 20 (Original), Milano may not explicitly teach further comprising affixing the support stand to the second side of the pierceable member. However, Milano does suggest it. Milano teaches that the silicone wig-styling head is compatible with universal tripods and stands (p. 4) and compatible with clamps or wig head stands (e.g., clamp-style stand has a mounting post that engages with the aperture on the bottom of the head, p. 9; additional examples shown on p. 9). It would have been obvious to one of ordinary skill in the art before the effective filing date to secure the bottom of the head to a universal tripod, stand, clamp, or wig-head stand in order to yield the predictable results of facilitating styling a wig that is on the head by keeping the head from moving around easily.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Milano as applied to claim 1 above, and further in view of U.S. Patent No. 9,472,123, Trotta et al. (“Trotta”).
 wherein a material of the pierceable member comprises at least one of cork and a foamed polymer. However, Milano does teach that the mannequin is composed of a lightweight silicone material (p. 3). Trotta teaches a simulated tissue model that includes a silicone skin layer 308 that has to endure needle puncture, cutting, and suture retention (FIG. 21, col. 7, l. 56 – col. 8, l. 14) and a subcutaneous layer 310 that includes silicone foam (FIG. 21, col. 8, ll. 15-38), i.e., “a foamed polymer.” It would have been obvious to one of ordinary skill in the art before the effective filing date to include silicone foam (i.e., a “foamed polymer”) in the silicone mannequin head of Milano in order to yield the predictable results of imparting the desired qualities of being pierceable, durable, and lightweight.
Regarding claim 5 (Currently amended), Milano may not explicitly teach wherein the material of the pierceable member is adapted to be at least one of resilient and self-healing. However, Milano does teach that the mannequin head is composed of silicone material and is compatible with T-pins for holding a wig in place on the head (p. 3). Trotta teaches a simulated tissue made from silicone materials including silicone foam that is resilient and resistant to needle puncture (FIG. 21, col. 7, l. 56 – col. 8, l. 38). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a resilient and/or self-sealing silicone foam material in the mannequin head of Milano in order to yield the predictable results of being able to endure repeated punctures from the metal T-pins.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Milano as applied to claim 1 above, and further in view of “Silicone Rubber for Medical Device Applications,” Medical Device & Diagnostic Industry Magazine, https://www.mddionline.com/news/silicone-rubber-medical-device-applications, November 1, 1999 (“MDDI”).
Regarding claim 6 (Original), Milano may not explicitly teach wherein the pierceable member is adapted to be at least one of hypoallergenic, antimicrobial, odorless, and mold resistant. However, Milano does teach that the mannequin is composed of a lightweight silicone material (p. 3), and MDDI teaches that silicones are odorless and tasteless and do not support bacteria growth (p. 3). MDDI further teaches that silicone is preferable to latex as far as allergic reactions, and silicone also provides enhanced chemical resistance and more options for sterilization (p. 7). MDDI also teaches that silicones are more stable over a broad temperature range (p. 7). One of ordinary skill in the art before the effective filing date would have recognized and appreciated that any or all of these properties are desirable for a wig-styling head that may be subjected to moisture, heat-styling tools, and/or chemical treatments, for example, and the silicone mannequin head of Milano, being silicone, inherently has these properties.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Milano as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2018/0296008, Cho (“Cho”).
 wherein at least a portion of the support stand is adapted to be illuminated. However, Cho teaches this feature (wig stand with supporting base 120 that includes lighting device 130, FIG. 2; lighting device can provide a mood light in addition to deodorization and sterilization, ¶102, ¶110). It would have been obvious to one of ordinary skill in the art before the effective filing date to illuminate at least a portion of the support stand of Milano according to Cho in order to yield the predictable results of providing a mood light, wig deodorization, and/or wig sterilization.

Response to Arguments
The Applicant’s arguments filed in the Response have been fully considered, but they are not persuasive. Applicant’s arguments will be addressed in the order in which they appear in the Response.  
In the Response, Applicant argues in substance that:
(1) Milano is not proper prior art; and
(2) The shape of Applicant’s pierceable member is completely different from Milano’s mannequin head with its head shape and long neck, so Milano is not relevant to Applicant’s claims.
In response to the Applicant’s argument (1), the Examiner respectfully disagrees. Being a “printed publication” is not the only way something qualifies as prior art.  Examiner has provided evidence above that the Milano wig-styling head was “on sale” or “otherwise available to the public” at least as early as December 21, 2017. 
In response to the Applicant’s argument (2), the Examiner respectfully disagrees. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.K./
Patent Examiner
Art Unit 3715


/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715